Citation Nr: 1004182	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-01 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1948 to June 
1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO decision, which denied a 
claim for service connection for hearing loss, and an April 
2007 RO decision, which denied a claim for service connection 
for tinnitus.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensorineural hearing loss manifested to a 
compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.  

2.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in December 2005, March 2006, and February 
2007 fully satisfied the duty to notify provisions prior to 
the adjudication of the claims by the RO.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the March 
2006 and February 2007 letters described how appropriate 
disability ratings and effective dates were assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the May 2006 and April 
2007 rating decisions, August 2006 and January 2008  
statements of the case, and the December 2006 and January 
2008 supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 338 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.  

With regard to the duty to assist, the result of the RO's 
development indicates that the Veteran's service treatment 
records were likely lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  Where, as here, "service medical records 
are presumed destroyed, . . . the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, 
however, do not establish a heightened "benefit of the 
doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  The case law does not lower the legal standard 
for proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
regard, not only was the Veteran previously notified in June 
1984 of the unavailability of his service treatment records 
but in October 1985 the RO obtained and associate with the 
record alternative service medical records.  Moreover, it is 
clear from the April 2007 VA Form 646, Statement of 
Accredited Representation in Appealed Case, and the November 
2009 Appellate Brief Presentation that the Veteran was aware 
of the unavailability of his service treatment records.  
Therefore, adjudication of his claim may go forward without 
these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available post-service medical 
records.  The Veteran was also afforded a VA examination in 
November 2006 which is adequate to adjudicate his claims 
because the examiner provided a medical opinion as to the 
origins of the Veteran's disabilities as well as a rational 
for the opinion after a review of the record on appeal and an 
examination of the claimant.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Barr v. Nicholson, 21 Vet App 303 (2007).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  In 
addition, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d) (2009).  Sensorineural hearing 
loss, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2009).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran essentially contends that he currently 
experiences hearing loss and tinnitus as a result of his 
active duty service.  Specifically, the Veteran asserted in 
his December 2005 claim and January 2007 VA Form 9 Appeal 
that he served in the armor unit as a tank driver and gunner, 
during which time he was exposed to acoustic and concussive 
trauma while firing weapons.  He indicated that, on one 
particular occasion, he had his head out of the hatch when a 
round was fired, and he suffered bleeding from his ears.  The 
Veteran further stated that he was in the field at the time 
of this injury and no medical care was available.  He 
contends that he has suffered hearing problems since that 
time. 

As noted above, the Veteran's service treatment records are 
regrettably not available for review and while the 
alternative records VA was able to obtain document the 
claimant going on sick call in October 1950 and November 1950 
as well as being hospitalized in October 1950, they are 
negative for complaints, diagnoses, or treatment related to 
hearing loss or tinnitus.  

However, the Veteran's DD 214 documents that he served with a 
tank battalion.  Moreover, the Board finds that Veteran is 
both competent and credible to report on the fact that, while 
on active, he was exposed to tank fire.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Board will 
concede that he had acoustic trauma while on active duty.  

With regard to a current disability, VA and private treatment 
records dated from January 2006 to August 2007 document his 
complaints and treatment for bilateral hearing loss with the 
VA treatment records starting in January 2006 noting a 15 
year history of using hearing aids.  In this regard, a 
January 10, 2006, VA treatment record noted the Veteran's 
claim that he first began to lose his hearing during service.  
Specifically, he reported experiencing a severe concussion 
ringing in his ears and bleeding from his left ear after a 
gunman continued to fire after he raised his head out of a 
tank.  Thereafter, in a January 25, 2006, VA treatment 
record, the Veteran was noted as not having tinnitus.  
Additionally, the Veteran was noted as having civilian 
occupational noise exposure as a General Motors hi/lo driver 
and crane operator with no hearing protection devices 
provided.  

The Veteran underwent a VA audiological examination in 
November 2006.  The examiner indicated that she reviewed the 
claims file.  The examiner noted that the Veteran reported a 
sudden and temporary hearing change for hours during a tank 
mission as a tank commander while serving in the military 
from 1948 to 1952.  She noted that the Veteran served as a 
tank driver and reported ordering a gunner to stop firing.  
However, when the Veteran raised himself out of the tank, the 
gunman fired the cannon.  The Veteran's left ear then began 
to bleed.  Post service, the Veteran was employed at General 
Motors from 1952 to 1958 in the upholstering department.  
From 1988 to 2005, the Veteran worked at Simons Inc. 
industrial plant, where a hearing conservation program was in 
place with the use of hearing protectors.  Recreationally, 
the Veteran reported using lawn care equipment as needed and 
limited home power tools for household tasks, with no hearing 
protection worn.  The Veteran reported an onset of constant, 
bilateral tinnitus that was caused in 1951 when the 90 
millimeter blast caused his ears to bleed.  Upon examination, 
the Veteran's speech recognition was recorded as 62 percent 
for the right ear and 56 percent for left ear.  As such, the 
criteria for hearing loss according to 38 C.F.R. § 3.385 have 
been met bilaterally.

Upon examination of the Veteran and review of the claims 
file, the examiner determined that bilateral hearing loss is 
not at least as likely as not caused by military service and 
tinnitus was not caused by military service.  In rendering 
this opinion, the examiner noted that the Veteran submitted a 
claim for service connection for a left thumb injury in 1983.  
This statement request was void of any complaint of other 
health-related problems, including hearing loss or tinnitus.  
A medical examination for disability was performed in July 
1984 and negative reports of ear problems were noted.  In 
1995, the Veteran filed a claim for an increased rating for 
his service-connected thumb condition without any complaint 
of hearing loss or tinnitus.  A medical evaluation was 
conducted in February 1996 without any complaint of hearing 
loss or tinnitus.  The examiner noted that the Veteran's DD 
214 Form showed that his related civilian occupation was as a 
tractor operator and an automobile mechanic helper prior to 
military.  Post service, the Veteran worked as a hi-lo crane 
operator for General Motors automobile plant.   The examiner 
noted that this history was substantiated through a March 
2006 audiological evaluation, in which the Veteran reported 
civilian noise exposure as a hi-lo driver and crane operator 
without hearing protection.  This March 2006 evaluation also 
indicated a self report of negative tinnitus.  The examiner 
noted that the Veteran reported that he did not work with 
machinery during his time in the upholstery department at 
General Motors.  The examiner also noted that otoscopic 
examination of the Veteran showed no evidence of a healed 
perforation or scar tissue for either ear.  Furthermore, 
immittance tests showed normal middle ear function, including 
normal compliance for both ears, without monomeric findings.  
A perforated ear drum routinely results in otoscopic 
appearance of healed perforation and a hypercompliant middle 
ear system.  Neither of these findings was noted for the left 
or the right ear, suggesting intact and non-injured ear 
drums.

The examiner concluded by stating that all of the evidence 
reviewed suggests that the Veteran's present hearing loss was 
not at least as likely as not due to the military service.  
The Veteran filed a claim for hearing loss 52 years after 
military service and never reported any complaints of hearing 
loss or tinnitus in any of the statement claim requests or 
medical examinations for compensation.  There is no 
chronicity or continuity of care to establish a nexus between 
the hearing loss and the military service.  Further, the 
Veteran obtained hearing aids over 15 years ago with General 
Motor health insurance, suggesting a later onset for hearing 
loss than during the military service.  In addition, the 
Veteran's self-reported historical information at the time of 
the rating examination regarding vocational noise and 
tinnitus is contradictory to other reports reviewed.  The 
Veteran reported no significant vocational noise to this 
examiner and bilateral tinnitus but a report of 6 months 
prior showed a self report of vocational noise for over 30 
years operating machinery and negative tinnitus.  The 
examiner opined that the Veteran's bilateral tinnitus was not 
caused by his military service but was due to the continuous 
vocational noise for over 30 years. 

In an August 2007 letter from a private audiologist at 
Advanced Audiology Hearing Services, Inc., the audiologist 
stated that he had assisted the Veteran with hearing aid 
amplification over the last 11 years.  The Veteran's hearing 
decreased severely while he was stationed in Germany in 1951.  
At that time, he stood up above a tank turret and was 
immediately hit with the concussion from a 90 millimeter 
blast from his tank's main gun.  He was left with a sudden 
decrease in hearing and bleeding from the ears.  The 
audiologist stated that the Veteran described to him that a 
medic cleaned the blood from around his ears.  He went on to 
state that he does not have the knowledge base to know the 
loudness and blast that a large projective fired from a tank 
would be.  However, based on casual observation and 
speculation, he would think this incident may have caused or 
made the Veteran's hearing poorer than it would have been 
without blast trauma. 

As to service incurrence under 38 C.F.R. § 3.303(a), despite 
the Veteran's verified service around tanks and his competent 
and credible statements regarding acoustic trauma while on 
active duty, even if the Board accepts the Veteran's claims 
of having worn hearings adds since 1991 as the year in which 
he was first diagnosed with bilateral hearing loss as defined 
by VA as well as with tinnitus, the record still contains an 
almost 40 year gap between his 1952 separation from military 
service and the first post-service problems with the claimed 
disorders.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus based on in-service 
incurrence must be denied despite the fact that the Veteran 
was exposed to acoustic trauma while on active duty. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to service connection for bilateral hearing loss based on 
the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board finds that they do not help the Veteran is establishing 
his claim because the record is negative for a diagnosis of 
sensor neural hearing loss in the first post service year.

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1952 and first 
evidence of the disabilities in 1991 to be compelling 
evidence against finding continuity.  Put another way, the 
almost four decade gap between the Veteran's discharge from 
active duty and the first evidence of either disability 
weighs heavily against his claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges as it did above that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with ringing in his ears and hearing 
people talk since service.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  However, upon review 
of the claims folder, the Board finds that the Veteran's 
assertions that he has had these problems since service are 
not credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the 
post-service medical record.  The Board also finds it 
significant that the Veteran did not refer to either problem 
when he submitted his previous claims to VA in 1983 and 1995.  
If he did have problems with bilateral hearing loss and 
tinnitus since active duty, it would appear only logical that 
he would claim such disabilities at those times.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  Moreover, the medical records 
found in the claims files at the time of these earlier 
claims, including the VA examination reports, are negative 
for complaints of bilateral hearing loss or tinnitus.  In 
these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for either of the claimed 
disorders for almost four decades following his separation 
from active duty, than the Veteran's and his representative's 
claims.  Therefore, entitlement to service connection for 
bilateral hearing and tinnitus based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that the August 2007 letter from the private 
audiologist at Advanced Audiology Hearing Services, Inc., 
indicated that the Veteran's problems were caused by his 
military service.  However, the November 2006 VA examination 
specifically indicated that, based on a review of the claims 
file, the current audiological results, and the history 
reported by the Veteran, that his bilateral hearing loss is 
not at least as likely as not caused by military service and 
his tinnitus was not caused by military service.  

In this regard, the Board notes that finds that VA examiner's 
opinion was based on a review of the claims file, an 
examination of the Veteran, considered the claimant's 
assertions, and the examiner offered an extremely detailed 
rationale for her opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (holding that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."); Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  On the 
other hand, the Board finds the private opinion, which stated 
"based on casual observation and speculation, [he] would 
think this incident may have caused or made [the Veteran's] 
hearing poorer than it would have been, without blast 
trauma," to speculative to be credible.  See Madden v. 
Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); Molloy v. Brown, 
9 Vet. App. 513 (1996); Alemany v. Brown, 9 Vet. App. 518 
(1996); Lathan v. Brown, 7 Vet. App. 359 (1995); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (physicians' statements 
that claimed disability "may be," "could be," or is 
"possibly" related to service or a service-connected 
disability sufficient to make claim for service connection 
well-grounded).

Therefore, the Board places greater probative value on the VA 
examiner's opinions that the Veteran's bilateral hearing loss 
is unrelated to service as this opinion is based on a review 
of the claims file, objective clinical evaluation, and are 
consistent with the evidence of record.  Accordingly, the 
Board finds that the preponderance of the competent and 
credible evidence of record shows that the Veteran's current 
bilateral hearing loss and tinnitus were not caused by his 
exposure to tank fire while on active duty.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . ."); 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).

As to the Veteran's and his representative's claims that the 
appellant's tinnitus was caused by his military service 
including his in-service noise exposure, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  The Board 
finds that tinnitus is such a condition.  Charles, supra.  In 
such cases however, the Board is within its province to weigh 
the lay statements and to make a credibility determination as 
to whether that evidence is sufficient to establish service 
connection due to service incurrence, a superimposed disease 
or injury creating additional disability, continuity of 
symptomatology, and/or a nexus.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Davidson, supra; Buchanan, supra; 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with ringing in his ears since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.   However, as noted above, the Board finds that the 
Veteran's assertion's of having tinnitus since service lacks 
credibility.  Moreover, the Board places greater probative 
value on the November 2006 VA medical opinion cited above 
which found that tinnitus was not caused by military service 
after an examination of the claimant and a review of the 
record on appeal than the Veteran's and his representative's 
claims.  

In reaching the above conclusion, the Board has not 
overlooked the fact that the Veteran asserted in his January 
2007 VA Form 9 appeal that he was provided hearing protection 
during his post-service work in a manufacturing environment.  
Furthermore, the Veteran asserted at the August 2007 local 
hearing that the manufacturing plant he worked at after 
service was a cut-and-sew plant, which dealt with soft 
materials as opposed to loud metals, and he worked away from 
the machinery on the rail docks.  As such, this was not a 
noisy environment and, therefore, the November 2006 VA 
opinion was based on a faulty occupational history.  

However, the examiner at the November 2006 VA examination 
specifically noted that the Veteran reported that he did not 
work with machinery during his time in the upholstery 
department at General Motors.  The examiner further noted 
that the Veteran reported to her no significant vocational 
noise.  Moreover, the examiner also noted that the Veteran's 
self-reported historical information at the time of the 
rating examination regarding vocational noise and tinnitus 
was contradictory to other reports reviewed.  Specifically, 
the Veteran reported no significant vocational noise at the 
November 2006 VA examination and bilateral tinnitus but a 
report of 10 months prior in January 2006 showed a self 
report of vocational noise for over 30 years operating 
machinery and negative tinnitus.  Therefore, it is clear that 
the examiner took into account the Veteran's contentions at 
the VA examination regarding his occupational noise exposure.  
However, a negative nexus opinion was offered based on a 
review of the medical evidence in its entirety. 

As to the Veteran's and his representative's claims that the 
claimant's bilateral hearing loss was caused by his military 
service, including his in-service noise exposure, the Board 
finds that this condition may not be diagnosed by its unique 
and readily identifiable features because special equipment 
and testing is required to diagnose hearing loss as defined 
by 38 C.F.R. § 3.385 and therefore the presence of the 
disorder is a determination "medical in nature" and not 
capable of lay observation.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
bilateral hearing loss being caused by service not credible.  
Routen, supra; see also Bostain, supra.   Moreover, the Board 
also places greater probative value on the November 2006 VA 
examiner's opinion which found that this disability was not 
caused by his military service after an examination of the 
claimant and a review of the record on appeal than the 
Veteran's and his representative's claims.

Based on the discussion above, the Board also finds that 
service connection for bilateral hearing loss and tinnitus is 
not warranted based on the initial documentation of the 
disabilities after service because the weight of the 
competent and credible evidence is against finding a causal 
association or link between the post-service disorders and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  



In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
NEIL T. WERNER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


